DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/21, 9/10/21, and 9/13/21 are being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 9/21/21.  Claims 1, 7-9, and 34-49 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, and 34-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “receiving, from the UE, an RRC connection reconfiguration complete message indicating that the UE applied the full RRC context (emphasis added)” which is not described in the specification.  The specification at best discloses “The UE 1602 applies the new configuration and sends the RRC connection reconfiguration complete message” [paragraph 154”, but does not describe that the RRC reconfiguration complete message “indicates that the UE applied the full RRC context” as claimed.
Claims 37 and 44 recite similar subject matter as claim 1 and are rejected on the same basis.
Claims 7-9, 34-36, 38-43, and 45-49 are rejected by virtue of their dependence on a rejected base claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 34, 36-37, 41, 43-44, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE CORPORATION, "Consideration on SN change in LTE/NR tight interworking"”, 3GPP TSG-RAN WG2#NR_AdHoc#2, Qingdao, China, June 27-29, 2017, pp. 1-10, R2-1707384, 3GPP (hereinafter “ZTE”) in view of Wu (US 2018/0359800 which claims benefit to 62/570,644 that contains support for all relied upon citations).
Regarding claim 1, ZTE teaches a method of operating a network node (MeNB) to provide dual connectivity in a New Radio (NR) telecommunications system (EN-DC) [p.3, section 10.5.1], the method comprising:
sending, to a target secondary node (T-SN) (T-SgNB), an addition request message (SgNB Addition Request) to allocate resources for the a user equipment (UE) in a handover (MeNB sends SgNB Addition Request to T-SgNB for handover) [Figure 10.5.1-1, step 1];
receiving an addition request acknowledgement message (SN Addition Request Acknowledge) from the T-SN (MeNB receives SN Addition Request Acknowledge from T-SgNB) [Figure 10.5.1-1, step 2];
sending, to the UE, an RRC connection reconfiguration message (RRCConnectionReconfiguration) that includes a flag indicating to release a previous EN-DC configuration (release of source SgNB resources) and to apply a full RRC context (new configuration) (MeNB sends RRCConnectionReconfiguration to UE to release source SgNB resources and apply new configuration of T-SgNB) [p. 4, steps 3 and 4/5]; and
receiving, from the UE, an RRC connection reconfiguration complete message (RRCConnectionReconfigurationComplete) indicating that the UE applied the full RRC context (MeNB receives RRCConnectionReconfiguationComplete from UE after applying new configuration of T-SgNB) [p. 4, step 4/5].
ZTE does not explicitly teach wherein the addition request acknowledgement message comprises an indication that the T-SN applied a full radio resource control (RRC) context or a delta RRC (first BS) receives an addition request acknowledgement message (second interface message) comprises an indication (IE) that the T-SN applied a full radio resource control (RRC) context (full configuration) or a delta RRC context (delta configuration), wherein the delta RRC context comprises data that is updated relative to data in a UE context (first BS receives second interface message from third BS, or “T-SN”, comprising IE which indicates a full configuration and if the second interface message does not include the IE, a delta configuration is indicated) [paragraphs 40, 45, 47].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of ZTE to allow the addition request acknowledgement message to comprise an indication that the T-SN applied a full radio resource control (RRC) context or a delta RRC context, wherein the delta RRC context comprises data that is updated relative to data in a UE context, as taught by Wu, in order to indicate to the network node whether a full or delta configuration is required by the T-SN in order to configure the UE for handover.
Regarding claim 34, ZTE teaches the method of claim 1, wherein the addition request message comprises a Secondary gNB (SgNB) addition request message, and wherein the addition request acknowledgement message comprises a Secondary gNB (SgNB) addition request acknowledgement message [Figure 10.5.1-1, steps 1, 2].
Regarding claim 36, Wu teaches the method of claim 1, further comprising:
determining whether the T-SN is able to process a secondary cell group (SCG) configuration portion of the UE context (third BS determines whether it can recognize/understand/comprehend received first SCG configuration) [paragraphs 39, 45].
Claims 37 and 44 recite similar subject matter as claim 1 and are therefore rejected on the same basis.

Claim 43 recites similar subject matter as claim 36 and is therefore rejected on the same basis.

Claims 35, 42, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE CORPORATION, "Consideration on SN change in LTE/NR tight interworking"”, 3GPP TSG-RAN WG2#NR_AdHoc#2, Qingdao, China, June 27-29, 2017, pp. 1-10, R2-1707384, 3GPP (hereinafter “ZTE”) in view of Wu (US 2018/0359800) as applied to claims 1, 37 and 44 above, and further in view of HTC ET AL., "Support of full configuration per CG", 3GPP TSG-RAN WG2#99bis, Prague, Czech Republic, October 9-13, 2017, pp. 1-6, R2-1711666, 3GPP (hereinafter “HTC”).
Regarding claim 35, the combination of ZTE and Wu does not explicitly teach determining whether a master target node is able to process a master cell group (MCG) portion of the UE context.  In an analogous prior art reference, HTC teaches determining whether a master target node (target MN) is able to process a master cell group (MCG) portion of the UE context (comprehend configuration configured by a source MN) [p. 1, section 2.2, Observation 1].  Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZTE and Wu to allow determining whether a master target node is able to process a master cell group (MCG) portion of the UE context, as taught by HTC, in order to perform handover to a master target node when necessary.
Claim 42 recites similar subject matter as claim 35 and is therefore rejected on the same basis.
Claim 49 recites similar subject matter as claims 35 and 34 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 7-9, 38-40, and 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 34-36, 37, 41-44, and 48-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647